DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

The instant application is a non-broadening reissue of U.S. Patent Application No. 13/087,901, now U.S. Patent No. 8,521, 136, filed 15 April 2013. The patent claims priority to Provisional Patent Application No. 61/326,511, filed 21 April 2010.

In response to the previous office action, Applicant has amended claims 1-7, 9-17, 19, and 20. Claims 1-20 have been examined.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: In each of claims 1, 10, and 11, no art was found that disclosed or render obvious “prior to the new group message being sent from the communication device, displaying in the user 
Claims 2-9 and 12-20 are allowable based upon their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992